Exhibit 10.13.2
Amended and Restated Employment Agreement
This Amended and Restated Employment Agreement between GLG Partners Services
Limited (the “Company”) and Pierre Lagrange (the “Employee”) is made effective
as of November 2, 2007 (hereinafter, this “Agreement”).
The Company and the Employee hereby agree to the employment of the Employee by
the Company on the following terms and conditions:

1.   EMPLOYMENT UNDER THIS AGREEMENT; TERM.   1.1   The Employee’s employment
with the Company under this Agreement will commence immediately following the
closing of the acquisition of the GLG business by Freedom Acquisition Holdings,
Inc. (the “Transaction”).   1.2   The initial term of the Employee’s employment
under this Agreement shall continue until December 31, 2010, unless such
employment is sooner terminated pursuant to the provisions of this Agreement
(the “Initial Term”). Upon the expiration of the Initial Term and any one-year
extension thereafter, the Initial Term or the extended term, as applicable,
shall be automatically extended for one additional year unless either party
hereto gives the other party at least twelve weeks of advance written notice
that he or it does not want such extension to occur (a “Notice of
Non-Extension”), in which case the Initial Term or the extended term, as
applicable, will not be further extended. Notwithstanding any extensions beyond
the Initial Term, the Employee’s employment may be sooner terminated pursuant to
the provisions of this Agreement. Hereinafter, the period of the Employee’s
employment under this Agreement, including beyond the Initial Term if
applicable, will be referred to as the “Term.”   2.   JOB DUTIES.   2.1   The
Employee’s departmental position, duties and responsibilities are flexible and
may be varied by the Company from time to time and include:

  •   Marketing of investment funds (the “Funds”) and individual managed
accounts in respect of which the Company provides advisory services;     •  
Provision of client relation services in relation to the Funds and individual
managed accounts;     •   Promotion and solicitation of clients for the purpose
of investing in the Funds;     •   Consultation with the boards of the Funds
regarding marketing and investor relations matters; and     •   Making
presentations to new and existing clients.

 



--------------------------------------------------------------------------------



 



3.   PLACE OF PERFORMANCE.   3.1   The Employee will not be based in a specific
location. However, the Employee may be required from time to time to travel on
business throughout the European Union (excluding the United Kingdom), the
Cayman Islands, the United States of America and elsewhere for the proper
performance of the Employee’s duties. For the avoidance of doubt, if the
Employee’s services are made available to an associated entity, the Employee
will be under the control of that associated entity in respect of carrying out
the duties assigned to the Employee during that period, including, without
limitation, his duties with GLG Partners LP.   4.   COMPENSATION.   4.1   During
the Term, the Company will pay the Employee a gross amount at least equal to
$200,000 per annum. This amount will be paid in equal monthly installments. The
Company may, but is not required to, increase the Employee’s compensation under
this Section 4.1 from time to time, provided that no such increase will occur
before January 1, 2009.   5.   DISCRETIONARY BONUS; EQUITY AWARDS.   5.1   The
Employee will, during the Term, be eligible for a discretionary bonus, payable,
if at all, by the Company on an annual basis, provided that no such bonus will
be payable for 2007. Bonuses are based on numerous factors, including the
performance of the Company and its associated entities (each, a “GLG Entity”)
and the Employee’s individual contribution, and are not guaranteed. In order to
be eligible to receive a bonus, the Employee must be employed by the Company and
not serving out any period of notice (such as the notice period given prior to
termination) on the date that bonus awards are paid.   5.2   The Employee will
be eligible to participate in GLG Partners, Inc.’s long-term incentive plan (or
any successor plan thereto) and may receive such other equity incentive awards
as the board of directors of GLG Partners, Inc., or its designee, may determine
in its sole discretion from time to time; provided that no awards will be
granted to the Employee for 2007. Such awards may be conditioned upon the
achievement of performance goals, and may include, without limitation, grants of
stock options, stock appreciation rights, restricted stock, and/or restricted
stock units. Notwithstanding anything to the contrary herein, upon a termination
of the Employee’s employment by the Company other than “for cause” (as defined
in clause 10.3), all equity incentive awards will become payable immediately,
except that with respect to stock options and stock appreciation rights, all
such awards will become vested and exercisable immediately, and with respect to
restricted stock, all applicable restrictions on such stock will lapse
immediately. For this purpose, the Company’s delivery to the Employee of a
Notice of Non-Extension under Section 1.2 will be considered a termination other
than for cause. The terms and conditions of each equity

2



--------------------------------------------------------------------------------



 



    incentive award will be set forth in a definitive award agreement to be
entered into by the parties hereto reflecting the terms of this Section 5.2.  
6.   EXPENSES AND DEDUCTIONS.   6.1   The Company will reimburse the Employee
for all reasonable travel, entertainment, and other similar out-of-pocket
expenses wholly, exclusively, and necessarily incurred by the Employee in the
performance of the Employee’s duties, provided that any expense claims are
supported by the relevant documentation and are made in accordance with the
Company’s expense policy from time to time in force.   6.2   The Company may
make any lawful deductions from any amounts payable to the Employee under this
Agreement as provided in section 29 of the Labour Law. In signing this
Agreement, the Employee expressly authorizes the deduction from his remuneration
of any overpayment made to the Employee by the Company in error.   7.   NORMAL
HOURS OF WORK.   7.1   The Employee’s working hours will be agreed with the
Company and subject to alteration dependant on business needs and with a
suitable period of advance notice. The Employee is expected to work the hours
necessary to fulfill the duties and responsibilities of the Employee’s role.  
8.   NOTICE PERIOD.   8.1   The period of notice will be twelve weeks, whether
notice of termination of employment is given by the Company to the Employee, or
by the Employee to the Company, provided that no notice is required if the
Company terminates the Employee “for cause” in accordance with Section 11.1. The
Employee’s employment with the Company will automatically terminate upon his
death.   8.2   When resigning from the Company, the Employee is required to give
written notice to the Board of Directors of the Company (the “Board”).   8.3  
Whilst the Employee is serving out any period of notice, the Company reserves
the right to give the Employee no duties and/or to exclude the Employee from the
Company’s premises for all or part of that period. The Employee will be paid as
normal under Section 4.1 during any time that he has no duties and/or is
excluded from the firm’s premises. However, the Company reserves the right to
set some or all of any accrued holiday entitlement against the period of notice,
in which case the accrued entitlement would not be paid on the termination date.
  8.4   The Company reserves the right in its discretion to pay the Employee
basic salary under Section 4 in lieu of notice of termination. Such payment will
be equal to twelve weeks of salary and will be payable to the Employee within
thirty days of the employment termination date.

3



--------------------------------------------------------------------------------



 



8.5   To the extent that any amount payable under this Agreement constitutes an
amount payable under a “nonqualified deferred compensation plan” (as defined in
Section 409A of the Internal Revenue Code) following a “separation from service”
(as defined in Section 409A of the Internal Revenue Code), including any amount
payable under this Section 8, then, notwithstanding any other provision in this
Agreement to the contrary, such payment will not be made to the Employee until
the day after the date that is six months following the Employee’s “separation
from service,” but only if the Employee is deemed by GLG Partners, Inc., in
accordance with any relevant procedures that it may establish, to be a
“specified employee” under Section 409A of the Internal Revenue Code at the time
the Employee “separates from service.” This Section 8.5 will not be applicable
after the Employee’s death.   9.   CONFIDENTIALITY.   9.1   The Employee will
not, at any time either during or after the termination of the Employee’s
employment, disclose to any person or use for his own purposes any confidential
information acquired during the course of the Employee’s employment with the
Company concerning the business or affairs of any GLG Entity other than in the
proper performance of his duties or as ordered by a competent court. This
Section 9.1 shall not apply to any confidential information that shall enter the
public domain unless it does so through the Employee’s default or a breach of
another confidentiality obligation of which the Employee is aware.   9.2   The
Employee may be required, and hereby agrees, to execute any additional
confidentiality agreements between the Company and the Employee, in such form as
will be provided by the Company.   10.   COMPANY PROPERTY.   10.1   The Employee
will disclose promptly to the Company full details of all Intellectual Property
that the Employee discovers or makes, or assists in discovering or making,
during the Employee’s employment with the Company, and agrees and acknowledges
that such Intellectual Property shall be the property of the Company, and the
Employee shall do all things during and after the termination of the Employee’s
employment that may be necessary or desirable for obtaining appropriate forms of
protection of such property and for fully vesting such property in the Company
or its nominee.   10.2   For the purposes of this Section 10, “Intellectual
Property” shall mean letters patent, trademarks, service marks, designs,
copyrights, utility models, design rights, applications for registration of any
of the foregoing and the right to apply for them in any part of the world,
inventions, drawings, computer programs, know-how, and rights of like nature
arising or subsisting any where in the world in relation to all of the
foregoing, whether registered or unregistered.

4



--------------------------------------------------------------------------------



 



11.   TERMINATION.   11.1   The Company may terminate the Employee’s employment
“for cause” only if (i) such termination shall have been the result of (A) an
act or acts of dishonesty on the part of the Employee constituting a felony and
intended to result directly or indirectly in substantial gain or personal
enrichment to the Employee at the expense of the Company, or (B) the Employee’s
willful and continued failure substantially to perform his duties for the
Company (other than any such failure resulting from his incapacity due to
physical or mental illness), after a demand for substantial performance is
delivered to him by the Board, which demand specifically identifies the manner
in which the Board believes that the Employee has not substantially performed
his duties and he is given a reasonable time after such demand substantially to
perform his duties, and (ii) there shall have been delivered to the Employee a
copy of a resolution, duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to the Employee and an
opportunity for the Employee, together with his counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Employee was
guilty of conduct set forth above in clause (i)(A) or (i)(B) of this sentence
and specifying the particulars thereof in detail. The Employee’s employment
shall in no event be considered to have been terminated by the Company for cause
if the act or failure to act upon which such termination is based (i) was done
or omitted to be done (A) as a result of bad judgment or negligence on the part
of the Employee, or (B) without intent of gaining therefrom directly or
indirectly a profit to which the Employee was not legally entitled, or (C) as a
result of the Employee’s good faith belief that such act or failure to act was
not opposed to the interests of the Company, or (ii) is an act or failure to act
in respect of which the Employee meets the applicable standard of conduct
prescribed for indemnification or reimbursement or payment of expenses under the
by-laws of the Company, the laws of the jurisdiction under which it is
incorporated, the directors’ and officers’ liability insurance of the Company,
or any indemnification agreement between the Employee and the Company or GLG
Partners, Inc., in each case as in effect at the time of such act or failure to
act.   11.2   The Company may suspend the Employee or place him on a leave of
absence without duties for any period in connection with an investigation into
any alleged action or inaction that may constitute cause under Section 11.1,
provided that during such period the Employee will continue to be paid basic
salary under Section 4.   11.3   The Company may require the Employee to refrain
from contacting any colleague or clients and from accessing electronic data in
the Company’s offices via home computers, modems, or otherwise for any period
not exceeding the applicable notice period or during any period in which the
Employee is on suspension or leave of absence under Section 11.2.

5



--------------------------------------------------------------------------------



 



11.4   Upon the termination of the Employee’s employment (for whatever reason
and howsoever arising), the Employee shall immediately:

  (a)   deliver up to the Company all property, documents (including without
limitation notes, memoranda, correspondence, and any other material upon which
data or information is recorded or stored) and confidential or business
information of any GLG Entity or any of their clients (and the Employee shall
not retain any copies of any such documents or information) that is under his
control or in his possession; and     (b)   repay all outstanding debts or loans
due to any GLG Entity and the Company is hereby authorized to deduct from any
compensation of the Employee a sum in repayment of all or any part of any such
debt or loans.

11.5   Upon the termination of his employment (for whatever reason and howsoever
arising), the Employee shall not at any time thereafter make any untrue or
misleading oral or written statement concerning the business and affairs of any
GLG Entity.   12.   COMPLIANCE WITH COMPANY DIRECTIVES.   12.1   The Employee is
required to conduct himself in an appropriate manner at all times and to comply
fully with the Company’s Code of Conduct, Conflict of Interest Policy, Personal
Investment Policy, and Health and Safety Policy, as in effect from time to time.
  13.   COLLECTIVE AGREEMENTS.   13.1   There are no collective agreements
relevant to the Employee’s employment.   14.   DISCIPLINARY AND GRIEVANCE
PROCEDURES.   14.1   There is no formal disciplinary procedure applicable to the
Employee. The Employee will be expected to maintain the highest standards of
conduct and performance in relation to his duties hereunder. If the Employee is
not satisfied with any disciplinary decision, the Employee may apply for review
of the disciplinary decision in writing within seven days of that decision to
the Board, whose decision shall be final.   15.   EMPLOYEE’S UNDERTAKINGS.  
15.1   For the purpose of this Section 15, the following expressions shall have
the following respective meanings:

  15.1.1   “Business” means the management, investment management, and
investment advisory businesses, and the business of structuring, establishing,
marketing, distributing, and managing investment funds, as

6



--------------------------------------------------------------------------------



 



      carried on by any GLG Entity on the Employee’s employment termination
date.     15.1.2   “Intermediary” means (a) any person who, at any time during
the two years immediately preceding the Employee’s employment termination date,
promoted, marketed, advised, or arranged for investors in the services and/or
products (including investment funds) of any GLG Entity, (b) any person who,
during such two-year period, was a partner, member, employee, or agent of, or
consultant to, such Intermediary, or (c) any person who, during such two-year
period, was a partner, member, employee, or agent of a client or prospective
client of any GLG Entity and who was working in the capacity of an Intermediary,
and in all cases, with which Intermediary the Employee had direct dealings on
behalf of any GLG Entity in connection with such Intermediary’s promoting,
marketing, advising, or arranging for investors in the services and/or products
(including investment funds) of any GLG Entity.     15.1.3   “Key Individual”
means any person who, at the Employee’s employment termination date, is employed
or engaged (including, without limitation, as a partner or member) by any GLG
Entity (a) with whom the Employee has had material contact during the course of
his employment with the Company, and (b) either (i) is employed or engaged in
marketing services and/or products (including investment funds), in managing
fund assets, as an analyst, or in a senior management position, or (ii) is in
the possession of Confidential Information, or (iii) is directly managed by or
reports to the Employee; and in the event that any person is found to have been
solicited by the Employee prior to the Employee’s employment termination date
and such person would have been a Key Individual on the Employee’s employment
termination date but for the actions of the Employee, then such person will also
be considered to be a Key Individual.     15.1.4   “Prospective Intermediary”
means any person (a) with whom or which any GLG Entity entered into negotiations
or discussions, or (b) on whom or which any GLG Entity expended a material
amount of money, in either case during the period of six months immediately
preceding the Employee’s employment termination date and to the knowledge of the
Employee prior to his employment termination date, and in either case, (i) with
a view toward securing introductions to others for the purpose of providing
services or doing business with such other persons, (ii) with whom or which
person the Employee had direct dealings on behalf of any GLG Entity, and
(iii) which person does not affirmatively indicate to the GLG Entities, prior to
the Employee’s employment termination date, that he, she, or it does not wish to
become an Intermediary of the GLG Entities.

7



--------------------------------------------------------------------------------



 



  15.1.5   “Restricted Area” means any other country in which the Employee has
undertaken his duties for the GLG Entities, in any capacity, to a material
extent at any time during the period of twelve months immediately preceding the
Employee’s employment termination date.     15.1.6   “Restriction Period” means
the period of the Employee’s employment with the Company, plus (a) the period of
twelve months for purposes of Sections 15.3, 15.4.1, 15.4.3, 15.4.6, and 15.4.8,
(b) the period of six months for purposes of Sections 15.4.2 and 15.4.4, and
(c) the period of eighteen months for purposes of Sections 15.4.5, 15.4.7, and
15.4.9, with the time periods in clauses (a), (b), and (c) calculated from the
Employee’s employment termination date.

15.2   The Employee acknowledges that, during the course of his employment with
the Company and any other GLG Entity, he has had and will continue to have
(a) access to Confidential Information, and/or (b) influence over or connection
with existing and prospective clients, Intermediaries, Prospective
Intermediaries, employees, and other service providers of the GLG Entities, and
accordingly, having had the opportunity to take legal advice or voluntarily
having waived such opportunity, is willing to enter into the covenants described
in this Section 15 in order to provide the GLG Entities with reasonable
protection for those interests.   15.3   The Employee hereby covenants with the
Company that he will not, for the Restriction Period, without the prior written
consent of the Company in its sole and absolute discretion, either alone or
jointly with or on behalf of any person, directly or indirectly, carry on or set
up, or be employed or engaged by or in, or otherwise assist or be interested in,
in any capacity (except as a shareholder or other equity owner of not more than
three percent (3%) of the shares of any company whose shares are publicly traded
on any recognized stock exchange), a business that is carried on in competition
with the Business anywhere within the Restricted Area.   15.4   The Employee
hereby covenants with the Company that he will not, for the Restriction Period,
without the prior written consent of the Company in its sole and absolute
discretion, either alone or jointly with or on behalf of any person, directly or
indirectly:

  15.4.1   in connection with the carrying on of any business that is in
competition with the Business, have business dealings with, provide services to,
or otherwise accept the custom of any person who or which has at any time during
the period of twelve months immediately preceding the Employee’s employment
termination date done business or dealt with, or received services from, any GLG
Entity as a client, and with whom or which the Employee shall have had dealings
during the course of his employment with the Company or any other GLG Entity,
other than clients that were clients of the Employee prior to the time he first
provided services to any of the GLG Entities;

8



--------------------------------------------------------------------------------



 



  15.4.2   in connection with the carrying on of any business that is in
competition with the Business, have business dealings with, provide services to,
or otherwise accept the custom of any person who or which is a prospective
client of any GLG Entity, by providing any service to, dealing with, or doing
business with such prospective client that is the same or substantially similar
to services and/or products (including investment funds) that had been or are
being marketed to such prospective client by any GLG Entity on the Employee’s
employment termination date or during the period of six months immediately
preceding such employment termination date, and of which marketing the Employee
is aware prior to his employment termination date, provided that, prior to the
Employee’s employment termination date, such prospective client has not
affirmatively indicated that he, she, or it does not wish to become a client of
the GLG Entities;     15.4.3   in connection with the carrying on of any
business that is in competition with the Business, have business dealings with
any Intermediary for the purpose of securing or seeking to secure from such
Intermediary the opportunity to provide to his, her, or its clients or
prospective clients any services and/or products (including investment funds)
that are the same or substantially similar to those provided by any GLG Entity,
or to place the business of any such client or prospective client with another
business that is in competition with the Business;     15.4.4   in connection
with the carrying on of any business that is in competition with the Business,
have business dealings with any Prospective Intermediary for the purpose of
securing or seeking to secure from such Prospective Intermediary the opportunity
to provide to his, her, or its clients or prospective clients any services
and/or products (including investment funds) that are the same or substantially
similar to those provided by any GLG Entity, or to place the business of any
such client or prospective client with another business that is in competition
with the Business;     15.4.5   in connection with the carrying on of any
business that is in competition with the Business, canvass, solicit, or
approach, or cause to be canvassed, solicited, or approached, for orders or
instructions in respect of any services and/or products (including investment
funds) of a type offered or provided by any GLG Entity, any person who or which
at the Employee’s employment termination date or at any time during the period
of twelve months prior to that date is a client of any GLG Entity, and with whom
or which the Employee shall have had dealings during the course of his
employment with the Company or any other GLG Entity, other than clients that
were clients of the Employee prior to the time he first provided services to any
of the GLG Entities;

9



--------------------------------------------------------------------------------



 



  15.4.6   in connection with the carrying on of any business that is in
competition with the Business, canvass, solicit, or approach, or cause to be
canvassed, solicited, or approached, for orders or instructions in respect of
any services and/or products (including investment funds) of a type offered or
provided by any GLG Entity, any person who or which is a prospective client of
any GLG Entity, to whom or which such services had been or are being marketed on
the Employee’s employment termination date or during the period of six months
immediately preceding such employment termination date, and of which marketing
the Employee is aware prior to his employment termination date, provided that,
prior to the Employee’s employment termination date, such prospective client has
not affirmatively indicated that he, she, or it does not wish to become a client
of the GLG Entities;     15.4.7   in connection with the carrying on of any
business that is in competition with the Business, canvass, solicit, or
approach, or cause to be canvassed, solicited, or approached, any Intermediary
for the purpose of securing or seeking to secure from such Intermediary the
opportunity to provide to his, her, or its clients or prospective clients any
services and/or products (including investment funds) that are the same or
substantially similar to those provided by any GLG Entity, or to place the
business of any such client or prospective client with another business that is
in competition with the Business;     15.4.8   in connection with the carrying
on of any business that is in competition with the Business, canvass, solicit,
or approach, or cause to be canvassed, solicited, or approached, any Prospective
Intermediary for the purpose of securing or seeking to secure from such
Prospective Intermediary the opportunity to provide to his, her, or its clients
or prospective clients any services and/or products (including investment funds)
that are the same or substantially similar to those provided by any GLG Entity,
or to place the business of any such client or prospective client with another
business that is in competition with the Business; or     15.4.9   in connection
with the carrying on of any business that is in competition with the Business,
solicit or endeavor to solicit for employment or for the provision of service,
or entice away or endeavor to entice away from employment or other service
relationship with the GLG Entities, any Key Individual who, on the Employee’s
employment termination date, is employed or engaged by any GLG Entity, or who
was so employed or engaged at any time during the six months immediately
preceding the Employee’s employment termination date.

15.5   The Employee hereby agrees that he will, at the cost of the Company,
enter into a direct agreement or undertaking with any GLG Entity whereby he will
accept restrictions and provisions corresponding to the restrictions and
provisions in this Section 15 in relation to such activities and such area and
for such a period not

10



--------------------------------------------------------------------------------



 



    exceeding the Restriction Period as such GLG Entity may reasonably require
for the protection of its legitimate business interests.   15.6   The covenants
contained in this Section 15 are intended to be separate and severable and
enforceable as such.   15.7   The covenants contained in this Section 15 have
been agreed by the parties hereto to be reasonable. The business of the GLG
Entities is highly competitive, the terms of this Section 15 are material to the
parties’ willingness to enter into this Agreement, and the terms and conditions
of this Section 15 are not more restrictive than is necessary to protect the
legitimate interests of the GLG Entities.   15.8   In connection with the
Transaction, the Employee has entered or will enter into separate restrictive
covenants apart from the covenants contained in this Section 15. Those separate
covenants are given in connection with the sale of the GLG business, whereas the
covenants in this Section 15 are given in connection with the Employee’s
employment with the Company. Each set of covenants will be separately
enforceable, and no provision in either set of covenants will be deemed to
supersede or invalidate any provision in the other set of covenants. Each set of
covenants will be enforceable pursuant to its own terms.   16.   GENERAL.   16.1
  The Company acknowledges that the Employee is concurrently employed by another
GLG Entity under a separate employment agreement. In the event of any conflict
between the terms of this Agreement and such separate employment agreement with
GLG Partners LP, those of such separate employment agreement shall prevail.  
16.2   This Agreement constitutes the entire agreement and understanding between
the Company and the Employee regarding his employment with the Company, and
supersedes any other agreements, whether oral or written, including, without
limitation, the prior employment agreement entered into between the Employee and
the Company made effective as of September 19, 2000, as amended via letter
agreement dated February 5, 2001. Notwithstanding the foregoing, this Agreement
does not supersede or amend any confidentiality agreement previously entered
into by the Employee with the Company, or any agreement entered into in
connection with the Transaction, including the restrictive covenants referenced
in Section 15.8, provided that all provisions in this Agreement and any other
Transaction-related agreement will be given effect to the extent those
provisions are not inconsistent. This Agreement may only be modified or amended
by a further agreement in writing signed by both parties.   16.3   This
Agreement shall be subject to the Laws of the Cayman Islands.   16.4   This
Agreement constitutes the written statement of conditions of employment that are
required to be provided in terms of Section 6(2) of the Labour Law.

11



--------------------------------------------------------------------------------



 



16.5   The parties hereto sign below to confirm agreement with the terms and
conditions contained herein.   16.6   This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all such
counterparts when taken together shall constitute one and the same original.

                  GLG Partners Services Limited       Employee    
 
               
by:
  /s/ Alejandro San Miguel
 
Name: Alejandro San Miguel       /s/ Pierre Lagrange
 
Pierre Lagrange    
 
  Title: Director            
 
                Dated: November 2, 2007       Dated: November 2, 2007    

12